                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON


UNITED STATES OF AMERICA,                             CRIMINAL NO. 5:19-51-KKC
       Plaintiff,

V.                                                               ORDER

CARRIE LEIGH ALLEN,
       Defendant.


                                        *** *** ***

     This matter was referred to the Magistrate Judge for the purposes of conducting

rearraignment proceedings for the above defendant. The Magistrate Judge has filed a

recommendation that the Court accept the defendant's guilty plea and that the defendant

be adjudged guilty of counts 10 and 15 of the indictment. No objections have been filed and,

having reviewed the record, the Court finds that the Magistrate Judge satisfied all

requirements of Federal Rule of Criminal Procedure 11 and the United States Constitution.

Accordingly, the Court hereby adopts the Magistrate Judge’s Recommendation and accepts

the defendant's plea of guilty and enters a finding of guilty for this defendant as to counts

10 and 15 of the indictment.

        Dated July 24, 2019
